DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the scan line pad" and “the data line pad” in line 16.  The broadest reasonable interpretation of the claim requires on line 3 “at least one scan line pad” and in line 5 “at least one data line pad”. The term “at least one” requires “one or more”. Thus, the limitations in line 16 exclude the possibility of more than one “data line pad” and “scan line pad”. Clarification and amendment are kindly requested.
Claims 2 – 8 are also rejected for depending on claim 1.
Claim 2 also recites the limitations “the data line pad” in lines 3 – 4 and "the scan line pad" in line 5.  The broadest reasonable interpretation of the claim requires in claim 1, line 3 “at least one scan line pad” and in line 5 “at least one data line pad”. The term “at least one” requires “one or more”. Thus, 
Claim 3 also recites the limitations “the first switching circuit” and “the second switching circuit” in lines 1 – 2. There is insufficient antecedent basis for these limitations in the claim.
Claims 4 and 5 are also rejected for depending on claim 3.
Claim 5 also recites the limitation “the voltage value” in lines 1 – 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the scan line pad" and “the data line pad” in line 16.  The broadest reasonable interpretation of the claim requires on line 3 “at least one scan line pad” and in line 5 “at least one data line pad”. The term “at least one” requires “one or more”. Thus, the limitations in line 16 exclude the possibility of more than one “data line pad” and “scan line pad”. Clarification and amendment are kindly requested.
Claim 12 recites the limitation “the display” in lines 1 and 2. There is insufficient antecedent basis for these limitations in the claim. Claim 12 also recites the limitations "the scan line pad" and “the data line pad” in line 17.  The broadest reasonable interpretation of the claim requires on line 4 “at least one scan line pad” and in line 6 “at least one data line pad”. The term “at least one” requires “one or more”. Thus, the limitations in line 17 exclude the possibility of more than one “data line pad” and “scan line pad”. Clarification and amendment are kindly requested.
Claims 13 – 20 are also rejected for depending on claim 12.
Claim 13 are also recites the limitations “the data line pad” in lines 3 – 4 and "the scan line pad" in line 5.  The broadest reasonable interpretation of the claim requires in claim 12, line 4 “at least one scan line pad” and in line 6 “at least one data line pad”. The term “at least one” requires “one or more”. 
Allowable Subject Matter
Claims (1 – 10), (11), and (12 – 20) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, (see 112(b) rejection above) the prior art of record does not teach claimed limitation: “a test device configured to output a first control signal to the controlled end of the M first switching circuits and the controlled end of the N second switching circuits via the first metal layer to control the M first switching circuits and the N second switching circuits to be turned on, and outputs a test signal of the display panel to the at least one scan line pad and the at least one data line pad to test the display panel; and a signal generator configured to output a second control signal to the second metal layer, so that the second control signal is transmitted to the first metal layer when the first metal layer and the second metal layer are short-circuited to control the M first switching circuits and the N second switching circuits to be turned off, and M>0, N>0” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims would be allowable as they further limit claim 1.
Regarding Claim 11, (see 112(b) rejection above) the prior art of record does not teach claimed limitation: “a control pad including a first metal layer, an insulating layer and a second metal layer, the in combination with all other claimed limitations of claim 11.
Regarding Claim 12, (see the 112(b) rejection) the prior art of record does not teach claimed limitation: “a control pad including a first metal layer, an insulating layer and a second metal layer, the first metal layer, the insulating layer and the second metal layer being sequentially stacked, a controlled end of the M first switching circuits and a controlled end of the N second switching circuits being connected with the first metal layer; a test device configured to output a first control signal to the controlled end of the M first switching circuits and the controlled end of the N second switching circuits via the first metal layer to control the M first switching circuits and the N second switching circuits to be turned on, and outputs a test signal of the display panel to the at least one scan line pad and the at least one data line pad to test the display panel; and a signal generator configured to output a second control signal to the second metal layer, so that the second control signal is transmitted to the first metal layer when the first metal layer and the second metal layer are short-circuited to control the M first switching circuits and the N second switching circuits to be turned off, and M>0, N>0” in combination with all other claimed limitations of claim 12.
Claims 13 – 20, the claims would be allowable as they further limit claim 12.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2020/0302840 A1) discloses a display panel comprising: a substrate comprising an emission area, a first circuit area, and a second circuit area; a light emitting element provided in the emission area; a first pixel circuit provided in the first circuit area and comprising at least one transistor, the first pixel circuit being configured to provide driving current corresponding to a data signal supplied through a data line to the light emitting element in response to a scan signal provided through a scan line (see claim 38).
Wei et al. (US 2020/0211428 A1) suggests a scan driving circuit, wherein the scan driving circuit comprises a scan output signal line, and wherein the test point lead is electrically connected to the scan output signal line (see claim 10).
Lin et al. (US 2019/0139471 A1) teaches an apparatus for sensing a display panel, wherein the display panel comprises a plurality of scan lines, a plurality of data lines and a plurality of pixel circuits, a data input terminal and a gate terminal of a corresponding pixel circuit of the pixel circuits are coupled to a corresponding data line of the data lines and a corresponding scan line of the scan lines respectively (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/23/2021